Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39, 40, 42-50, 53-61 and 64-69 are all the claims. 
2.	Claims 41, 51 and 52 are canceled, new Claims 67-69 are added and Claims 39, 40, 43-49, 53-56, 59 and 60 are amended in the response of 4/26/2021.
3.	Claims 39, 40, 42-50, 53-61 and 64-69 are all the claims under examination.
4.	Applicants amendments to the claims raises new grounds for rejection. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 4/26/2021 has been considered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have amended the specification to correct the improper use of the term, e.g, Erbitux, DART, BiTE, which is a trade name or a mark used in commerce.
b) Applicants have amended the title of the invention to be more representative of the invention to which the claims are directed. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	a) The rejection of Claims 39-50, 53-61 and 64-66 for the patient aspect of the method regarding whether the patient is need of treatment is moot for the canceled claims and withdrawn for the pending claims in view of Applicants amendment to Claim 39 to recite “a subject in need thereof”.
	b) The rejection of Claims 39-40 for the meaning of “binding molecule” is withdrawn in view of Applicants amendment of Claim 39 to clarify that the epitope binding domains are a VH and a VL.
c) The rejection of Claims 39-50, 53-61 and 64-66 for the phrase “capable of” (recited no less than 35 times in the claim set of 10/16/2020) is moot for the canceled claims and withdrawn for the pending claims in view of Applicants amendment to the claims to delete the phrase.
d) The rejection of Claims 39-50, 53-61 and 64-66 as being incomplete for omitting essential elements is moot for the canceled claims and withdrawn for the pending claims in view of Applicants amendment to the claims to delete the phrase “mediating the redirected killing of a target cell, wherein the target cell is: (a) a cancer cell that expresses a Cancer Antigen.” 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claim 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in 

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 39-43, 47-48, 53-58 and 64 i under 35 U.S.C. 103 as being obvious over Bonvini et al (UPSN 9822181 (filed 8/20/14)) in view of Woo et al (Cancer Res. 2012 February 15; 72(4): 917–927) as evidenced by Clinicaltrials.gov NCT02152956 (pp. 1-10, 6/2/2014) is withdrawn. Applicants statement under 35 USC 102(b)(2)(c) is found to be persuasive in overcoming the rejection.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 39-43, 47-48, 53, 55, and 57 (and new Claim 68) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and maintained for the pending claims. 
	a) Applicants allege the cited references of Marvin et al. ((2005) Acta Pharmalogica Sinica 26(6):649-658), Weidle et al. ((2013) CancerGenomics Proteomics 10:1-18) and Brinkman et al. ((2017) mAbS 9(2):182-212), each describe established methods and strategies that avoid known challenges in generation of bispecific antibodies, and that are in wide use in the development of antibody-based agents for use in therapeutic applications.
	Response to Arguments
If the challenges of bispecific immuntheraputics are so well resolved by the established methods and strategies depicted in each of the references of record as alleged by Applicants, then it is not clear why the results for the combination therapy in support of the instant claims is unexpected. In no less than five instances do Applicants qualify the results from bispecific binding molecules as having an “unexpected benefit” in the specification: see [0085] (Figures 12A-12H); [00448] (Figure 7); [00450] (Figures 8A-8B); [00455] (Figures 11A-11B); and [00458] (Figures 12A-12H). For purposes of the record, the reference articles of record substantiate the unpredictability of bispecific constructs, in vivo, where Applicants own data reveal the unexpected benefit for the combination therapy using some of their bispecific constructs. If for some constructs the results are unexpected yet not for others in Applicants own hands, the logical conclusion is that bispecific antibodies are unpredictable in function. 

b) Applicants allege on pp. 19-21 of the Response of 4/26/2021 the specification is replete with examples with detailed descriptions of, and techniques for, efficient production of a variety of bispecific binding molecules.
Response to Arguments
Notably, Applicants admission on the record in the response of 4/26/2021 is that the specification supports a variety of bispecific binding molecules, which is further limiting of the structures encompassed by the meaning of a generic “binding molecule.” Nevertheless, embodiments (i.e., limitations) from the specification are not incorporated (i.e., read into) into the claims. MPEP 2145. 
The degree of teaching for making generic antibody bispecific constructs disclosed in the specification are not under dispute nor challenge. What is deficient is the showing of a reasonable number of working embodiments for the species encompassing the breadth and scope for each of elements (1) and (2) of generic claim 39 being effective in their ability to treat a universe of cancers, in vivo. The structure/function correlation for the reagents used in the method invention includes both the binding specificity for the genus of antigen targets, in vivo, in addition to elements of (1) and (2) being therapeutically effective, in vivo. 
Applicants have not shown on the record nor has the art established a strong correlation between structure and function under, in vivo conditions, to the extent one skilled in the art could predict with a reasonable degree of confidence the structure of the claimed genus of reagents falling under element (1) and (2) from a recitation of its function alone. The written description requirement may be satisfied through disclosure of function and structure when Applicants have shown a correlation between structure and function, in vivo.  MPEP 2163. The ordinary artisan cannot envisage what structures are intended for the element (1) and (2) and that would possess the ability to be administered to the subject in need thereof in order to treat any cancer. 
Herein the structure for those embodiments producing the “unexpected benefit” in the cancer therapy models are depicted in each of the figures as follows: 
Figures 12A-12H:

    PNG
    media_image1.png
    156
    262
    media_image1.png
    Greyscale

	Figure 7: 

    PNG
    media_image2.png
    205
    342
    media_image2.png
    Greyscale

	Figure 8:

    PNG
    media_image3.png
    239
    318
    media_image3.png
    Greyscale
For purposes of the record, the binding molecules tested in the method assays comprise DART® constructs where there is no other evidence of multivalent structures meeting the structure/function correlation in order to place applicants in possession of the full scope of the method invention. 
The rejection is maintained.


Written Description
11.	The rejection of Claims 39-43, 47-48, 53, 55, and 57 (and new Claim 68) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and maintained for the pending claims. 
	a) Applicants allege the instant method claims recite a step that includes use of first and second binding molecules; however, the binding molecules as individual compositions are not being claimed.
	Response to Arguments
	The Examiner does not dispute the truth of the matter asserted regarding the individual compositions. MPEP 2143.03 "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined.”

b) Applicants allege RE: support for the first binding domains by way of the summary of the disclosure in the specification on pp. 22-24 for the Response of 4/26/2021.
Response to Arguments
	Applicants only mention of an exemplar from the specification for a bispecific antibody construct, which meets the structure/function correlation for the full scope of the method invention, is the “DART 1” molecule. The data showing the function of the DART 1 molecule in a method of treating the breast cancer cell line, in vivo, is shown in Figures 10A-10B. Applicants comments are silent as to the scope of cancers much less the effectiveness for the first binding domains against the breast cancer cell line. As can be seen in Figures 10A-10B, the full breadth and scope of the method invention are depicted to the extent that it places Applicants in full possession of the invention. Contrary to Applicants allegation, the claims are examined as whole under the BRI standard and based on those criteria, those data in Figure 10 are the only proof for written description support of the combination against the genus.
Applicants have cited no other examples of a composition that encompasses element (1) of Claim 39. Applicants have not identified the combination of epitope binding domains comprising VH and VL domains for the genus of first and second binding molecules that possess sufficient immunospecificity that is otherwise determined by the combination of the VH and VL CDR1-3 domains in generic Claim 39. For a recent update on the written description criteria for antibodies see the attached BCPC slide presentation of 9/17/2020 especially slide #8 pertaining to the VH/VL domain CDRs driving the antibody complex formation and antigen binding.
Therefore, selecting and producing just any variable domain substituted binding molecule with the ability to properly associate and assemble into a fully functional antibody which maintains the binding specificity for the original antigen, in vivo, much less is treatment effective against the universe of cancers, would be highly unpredictable based on the methods described in the specification and the prior art disclosures.
Examiner’s Comment: Applicants have amended Claim 39 to raise new grounds for rejection set forth below. Applicants have neither shown by the art or by way of reduction to practice that a universal epitope-binding domain can immunospecifically bind any cell surface molecule on any effector cell; a universal epitope-binding domain can immunospecifically bind any cancer antigen; or a universal epitope-binding domain that can immunospecifically bind CD123, B7-H3, gpA33 or 5T4.

b) Applicants allege RE: support for the second binding domains by way of the summary of the disclosure in the specification on pp. 24-25 for the Response of 4/26/2021.
	Response to Arguments
Applicants only mention of an exemplar from the specification for a bispecific antibody construct, which meets the structure/function correlation for the full scope of the method invention, is the “DART A” molecule. The data showing the function of the DART A molecule in a method of treating the breast cancer cell line, in vivo, is shown in Figures 7, 8, 10. Applicants comments are silent as to the scope of cancers much less the effectiveness for the first binding domains against the breast cancer cell line. As can be seen in Figures 7, 8, 10, the full breadth and scope of the method invention are depicted to the extent that it places Applicants in full possession of the invention. Contrary to Applicants allegation, the claims are examined as whole under the BRI standard and based on those criteria, those data in Figure 7, 8, 10 are the only proof for written description support of the combination against the genus.
Applicants have cited no other examples of a composition that encompasses element (2) of Claim 39. Applicants have not identified the combination of epitope binding domains comprising VH and VL domains for the genus of first and second binding molecules that possess sufficient immunospecificity that is otherwise determined by the combination of the VH and VL CDR1-3 domains. For a recent update on the written description criteria for antibodies see the attached BCPC slide presentation of 9/17/2020 especially slide #8 pertaining to the VH/VL domain CDRs driving the antibody complex formation and antigen binding.
Therefore, selecting and producing just any variable domain substituted binding molecule with the ability to properly associate and assemble into a fully functional antibody which maintains the binding specificity for the original antigen, in vivo, much less is treatment effective against the universe of cancers, would be highly unpredictable based on the methods described in the specification and the prior art disclosures.

Examiner’s Comment: Applicants have amended Claim 39 to raise new grounds for rejection set forth below. Applicants have neither shown by the art or by way of reduction to practice that a universal epitope-binding domain can immunospecifically bind any cell surface molecule on any effector cell; a universal epitope-binding domain can immunospecifically bind any cancer antigen; or a universal epitope-binding domain can immunospecifically bind CD123, B7-H3, gpA33 or 5T4.
	The rejection is maintained.


Scope of Enablement
12.	The rejection of Claims 39-50, 53-61 and 64-69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot for the canceled claims and maintained for the pending claims.

	a) Applicants allege on pp. 29-31 of the Response the references cited in the previous Office Action so much as support the predictability of antibody therapeutics by providing the guidance to make improvements on those structural features which have not been shown to be effective in vivo for antibody immunotherapies.
	Response to Arguments
	Any general guidance towards improvement of antibody therapeutics is predicated on both the predictability and the amount of experimentation to make and test both in vitro and in vivo any given construct in order for that construct to be useful in a method invention relying on those constructs as therapeutic modalities. 
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 
1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

By Applicants own admissions on the record on p. 37 of the Response of 4/26/2021, they state in part that “Simply because two different treatments separately show activity in treating a disease, such as cancer, does not provide a motivation to combine them to treat the disease, much less reasonably expect that the combined treatment will have any particular effect, be it an improved effect or an adverse effect, or no effect at all.”

Undue experimentation would be required to produce the full scope of the method invention commensurate with the scope of the claims from the written disclosure alone.  While the level of skill required to generate the binding molecules is that of a molecular immunologist, the artisan of ordinary skill in the art would have been required to perform empirical experimentation in order create the binding molecules of element (1) or (2) under testing conditions for cancer therapeutic effects. 
The ordinary artisan would need to characterize the parent VH/VL domains, produce and express the genus of all possible binding molecules (see the outstanding rejection under written description supra), measure binding characteristics (e.g., binding specificity, affinity (e.g., equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively) and/or avidity) compared with the parent antibody. The ordinary artisan in the interest of identifying a reasonable number of working embodiments would have performed in vitro and/or in vivo bioassays (e.g., animal model testing) in order to identify any one or more of the functional characteristics of the composition of element (1) or (2).
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single first and second binding molecule under either one or both of elements (1) and (2) of generic Claim 39 much less meeting all of the claim limitations would not have been routine.  One of ordinary skill in the art could not predict that anyone or combination of all the VH/VL domains encompassed by the claims would result in just any binding molecule having retained the specific antigen binding activity and being therapeutically effective, in vivo, against the genus of all cancers. (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 

b) Applicants allege a complete reading of the instances referring to unexpected benefit in the specification makes clear that the benefit (e.g., decreased tumor volume in treated tumor-bearing mice) being referred to with respect to administration of a first and second binding molecule is relative to any effect provided by administration of the first or second binding molecule alone. The data provided in the specification demonstrate that a first binding molecule and/or a second binding molecule may result in killing and/or reducing the proliferation of cancer cells when administered alone without administration of the other; however, when administered in combination, the amount of killing/reduced proliferation of cancer cells is significantly greater.
Response to Arguments
	If an outcome or readout is unexpected, the plain meaning of the term translates into its being unpredictable. See the attached Merriam-Webster Thesaurus on-line search output for the search term “unexpected” which antonym is “predict”. 
If the combination result is “significantly greater” than either alone, then those data are synergistic. The specification teaches synergy at 

    PNG
    media_image4.png
    241
    1124
    media_image4.png
    Greyscale

De Corte et al (PTO 892 form) discuss the meaning of synergy from the patentability standpoint for synergistic mixtures and the legal analysis to consider from the evidence as presented by the Applicant. Importantly, De Corte considers where the existence of synergy is proven, it is probable the relationship is specific to certain doses or, more likely, to certain ratios of doses between the two (or more) substances. This is shown by the dosage amount and time wise administration of the instant claimed reagents in the murine cancer models in the figures of this application. None of these aspects for a dosage regimen are claimed in order to place Applicants in possession of the instant claimed method invention where synergy is the intended outcome. The ordinary artisan could reasonably conclude that synergy could not be achieved absent doses and/or ratios for which synergy has been demonstrated.
The Examiner repeats and re-iterates that the specification is record evidence for the unpredictability of certain constructs in methods of treatment as follows:
	[0085] Figures 12A-12H demonstrate the unexpected benefit of the combined therapy of a molecule capable of binding PD-1 and a molecule capable of mediating the redirected killing of a target cell relative to administration of either molecule alone. Tumor- 24 - WO 2017/214092 PCT/US2017/036075volume caused by A375 melanoma cells was measured as a function of time and is plotted in Figures 12A-12H. Figure 12A shows the results for Groups 1, 2, 5 and 6 through day 50; Figures 12B-12H show the spider plots, through day 80, for the individual animals in Group 2 (Figure 12B), Group 5 (Figure 12C), Group 6 (Figure 12D), Group 3 (Figure 12E), Group 7 (Figure 12F), Group 4 (Figure 12G), and Group 8 (Figure 12H). 

	[00448] Tumor volume was measured as a function of time. Figure 7 shows the results of this study, and demonstrates the unexpected benefit of the combined therapy relative to administration of only hPD-1 mAb7 (1.2) IgG4(P) or of only DART-A. 

	[00450] Tumor volume was measured as a function of time. Figures 8A-8B show the results of this study, which again demonstrates the unexpected benefit of the combined therapy relative to administration of only hPD-1 mAb7 (1.2) IgG4(P) or of only DART-A. Figure 8A shows the results for Groups 1-3 and 5; Figure 8B shows the results for Groups 1-4 and 6.

[00455] Tumor volume was measured as a function of time. Figures 11A-11B show the results of this study, demonstrate that the combined therapy of a molecule capable of binding PD-1 (e.g., hPD-1 mAb7 (1.2) IgG4(P), DART-1, DART-2) and a molecule capable of mediating the redirected killing of a target cell (e.g., DART-A, DART-B) reduces tumor recurrence in the presence of anergic T-cells. These results again demonstrate the unexpected benefit of the combined therapy of a molecule capable of binding PD-1 and a molecule capable of mediating the redirected killing of a target cell relative to administration of either molecule alone. Figure 11A shows the results for Groups 1-4 inoculated with normal active T-cells, Figure 11B shows the results for Groups 5-8 inoculated with anergic T-cells. 

[00458] Tumor volume was measured as a function of time and is plotted in Figures 12A-12H. Figure 12A shows the results for Groups 1, 2, 5 and 6 through day 50; Figures 12B-12H show the spider plots, through day 80, for the individual animals in Group 2 (Figure 12B), Group 5 (Figure 12C), Group 6 (Figure 12D), Group 3 (Figure 12E), Group 7 (Figure 12F), Group 4 (Figure 12G), and Group 8 (Figure 12H). The results of this study demonstrate the unexpected benefit of the combined therapy of a molecule capable of binding PD-1 and a molecule capable of mediating the redirected killing of a target cell relative to administration of either molecule alone. 

	c) Applicants allege the binding molecules cited as enabled by the specification are noted as being evaluated in clinical trials and/or in working examples in the specification. However, clinical trial data is not the standard for, nor required as, evidence demonstrating that the disclosure enables claimed methods of treatment (see, e.g., MPEP 2164.05).
	Response to Arguments
	That Applicants allege proof of principle for clinical trial data is a requirement of the Office, is a false burden or an error in their interpretation of empirical evidence for method testing in cell- or animal-models. The clinical trials for Macrogenics pipeline of bispecific DART antibodies are duly noted: flotetuzumab (CD123 x CD3); tebotelimab (PD-1 x LAG-3); MGD019 (PD-1 x CTLA-4). See PTO 892.

	d) Applicants allege working examples of representative species of a claimed genus can be sufficient to enable the genus, and a working example of every species of the claimed genus is not required.
	Response to Arguments
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). 
Given the scope of all possible target antigens for the combination of element (2) in Claim 39, Applicants are requested to substantiate their position with extrinsic evidence. IN addition, Applicants rely on Attorney arguments that are not substantiated by intrinsic or extrinsic evidence showing that the genus of the combination of element (2) much less element (1) provides overall therapeutic benefit to treating any and all cancers in patients including humans. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
“Whether undue experimentation is required is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Streck, Inc. v. Research & Diagnostic Systems, 665 F.3d 1269 (Fed. Cir. 2012)). The observations set forth above along with the record prosecution history, the absence of extrinsic evidence to support and further enable the scope of the method claims as broadly drawn, and the recognized unpredictability of the immunotherapeutic arts based on the record art references, more than support and substantiate that the ordinary artisan could not practice the full scope of the claimed method absent undue experimentation. 


	e) Applicants allege the Examiner’s analysis of the WANDS factors in the determination of nonenablement is incomplete.
	Response to Arguments
RE: Scope of Claims: the scope of generic Claim 39 is infinite for element (1) as regards the meaning of a natural ligand for PD-1; the scope of generic Claim 39 is infinite for element (2) as regards the meaning of cell surface molecules on the genus of all possible effector cells and the infinite meaning of any cancer antigen. 
A functional definition of a compound ("reach-through" claim) covers all compounds possessing the activity or effect specified in the claim. It would be an undue burden to isolate and characterise all potential compounds (e.g. agonists/antagonists), without any effective pointer to their identity, or to test every known compound and every conceivable future compound for this activity to see if it falls within the scope of the claim. In effect, the applicant is attempting to patent what has not yet been invented, and the fact that the applicant can test for the effect used to define the compounds does not necessarily confer sufficiency on the claim; in fact it constitutes an invitation for the skilled person to perform a research program. See Kunin et al, (PTO 892). Under Rasmussen v. Smith Klein Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions' consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked." 
RE: State of the Art and Level of Skill in the Art: regarding elements (1)-(5) on p. 34 of the Response of 4/26/2021, the comments do not equate with in vivo methodologies in the application of immunotherapeutics. That the construction of bispecific antibodies is enabled by the art is not in question and within the skill of the ordinary artisan is not in question. The focus of the instant method invention is not on the making of the compositions of elements (1) and (2) but in a method use for treating any cancer using those compositions, where in some instances a synergistic effect is observed. The method relies on the therapeutic “amount” of the composition that is required to bind specifically to a target antigen and to treat a genus of cancers, in vivo. The scope of the instant claimed cancers; compositions under element (1); compositions under element (2);  and the “effective amount” are not commensurate with the scope of a "therapeutically effective amount" having a treatment effect for the full breadth of cancers. (See In Alza Corp. v. Andrx Pharmaceuticals LLC, where the court held that claims construed to cover both osmotic and non-osmotic dosages were invalid for lack of enablement.[25] In this case, the court found that "the quantity of experimentation, lack of guidance in the specification, absence of working embodiments, and breadth of the claims demonstrates that. ... [the] patent specification fails to enable a person of ordinary skill to make and use nonosmotic oral dosage.)
	RE: amount of direction provided by the inventor: MPEP 2143.03 "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined.” The claims are not drawn to each of the elements alone, the cancer cells that are recognized or the methods of administering the binding molecules. The method relies on the therapeutic “amount” of the composition that is required to bind specifically to at least two target antigen(s) and which binding results in the treatment of a genus of cancers, in vivo.
RE: working examples: The specification IS enabling for flotetuzumab (DART® CD123xCD3; NCT02152956); MGD007 (Humanized gpA33 × CD3 DART® Protein and MGA012 (an Anti-PD-1 Antibody: NCT03531632); MGD009 (Humanized B7-H3 x CD3 DART® Protein and MGA012 (an Anti-PD-1 Antibody; NCT03406949); DART®-A and hPD-1-1 mAb7 (specification); and DART®-B and DART®-2 (specification).

	In conclusion and by a preponderance of the evidence of record, the method claims are beyond the scope of what the specification teaches and in view of the art-recognized unpredictability for immunotherapeutics and the amount of experimentation that is empirical for immunotherapeutic testing, in vivo. MPEP 716.01(c).
	The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	The rejection of Claims 39-43, 47-48, 53-58 and 64 (and 65-67) under 35 U.S.C. 103 as being unpatentable over Kuo et at. ((Protein Engineering, Design & Selection vol. 25 no. 10 pp. 561–569, 2012) in view of Woo et al (Cancer Res. 2012 February 15; 72(4): 917–927) as evidenced by Clinicaltrials.gov NCT02152956 (pp. 1-10, 6/2/2014) and further evidenced by Genecards for “CD 123” is moot for the canceled claims and maintained for the pending claims.
	a) Applicants allege the Office action fails to articulate a rational reasoning as to why one of ordinary skill in the art would have been motivated to combine a bispecific molecule containing epitope-binding domains that immunospecifically bind to CD123 and CD3, respectively, and a molecule containing an epitope-binding domain that immunospecifically binds to PD-1 (and particularly a bispecific molecule containing epitope-binding domains that immunospecifically bind to PD-1 and/or LAG-3, respectively) to treat a cancer; Neither Kuo et al. nor Woo et al. describe or even suggest combining, or any need to combine, the immunofusion protein (Kuo et al.) or the anti-LAG-3 and anti-PD-1 antibodies (Woo et al.) with any other therapeutic agent.
	Response to Arguments
	Woo teaches “Although anti-LAG-3/anti-PD-1 combinatorial immunotherapy effectively cleared established SalN and MC38 tumors, this therapy was not effective against established B16 tumors”; “B16 is a more difficult tumor to eradicate than MC38 and SalN”; “It is possible that alternate dosing regimens and therapeutic combinations could result in effective clearance of established B16 with anti-LAG-3/anti-PD-1 combinatorial immunotherapy.” Thus, Woo teaches and provides the motivation to identify other approaches to eliminating the melanoma tumor that is otherwise resistant to the LAG-3 X CD3 antibody construct. To this end, the B16 cell line is a melanoma tumor and as evidenced by Genecards (https://genecards.weizmann.ac.il/v3/cgi-bin/carddisp.pl?gene=CDC123), the CD123 biomarker is expressed on melanoma cells:

    PNG
    media_image5.png
    774
    671
    media_image5.png
    Greyscale
. 
	Kuo teaches the advantages of CD123 x CD3 are its ability to “engage cytotoxic T cells for their high cytotoxic potential, abundance and ability to penetrate solid tumors. Besides, cytotoxic T lymphocytes have a proven track record for their potential to destroy malignant diseases in patients.” Where the instant melanoma is a solid tumor and Kuo taught the advantages of the CD123 x CD3 as a T-cell engager to penetrate solid tumors, where melanoma expresses the CD 123 antigen as evidenced by Gennecards. Woo taught the success of the LAG-3 x PD-1 construct in melanoma treatment, in vivo, and where Woo taught that other alternatives could be considered in the treatment practice of a melanoma resistant to the LAG-3 x PD-1 construct. 
Hence, the ordinary artisan would have been motivated and reasonably successful in having tried the combination of element (1) or element (2) of generic Claim 39 in order to advance the combined technical features which present in the art of Kuo and Woo and the animal model testing that was present in the art of Kuo and Woo to achieve a therapeutic endpoint and where Woo teaches and suggests that dosing may be a factor to consider. The rejection is maintained for the method of treatment that reads on element (1) and (2) of generic Claim 39.

Examiner’s Comments: should Applicants consider that in vivo testing of the referene combinations is unpredictable or not to be expected, this will be evaluated and factored into the outstanding grounds for rejection under the 112, first paragraph (enablement).

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
14.	Claims 39, 40, 42-50, 53-61 and 64-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amended generic Claim 39 now reads on elements (1) and (2) where each of the first and second binding domains are immunospecific but cross-reactive in their binding with the following antigens:
	(1) (a) (i) an epitope-binding domain that immunospecifically binds to any species of PD-1 protein or any species for a natural ligand of PD-1 protein;
	(1) (a) (ii) an epitope-binding domain that immunospecifically binds to any species of LAG-3 protein; and
(1) (b) (i) an epitope-binding domain that immunospecifically binds to any cell surface molecule of any effector cell; 
(1) (b) (ii) an epitope-binding domain that immunospecifically binds to any Cancer Antigen.
(2) (a) (i) an epitope-binding domain that immunospecifically binds to any species of PD-1 protein or any species for a natural ligand of PD-1 protein.
(2) (b) (i) an epitope-binding domain that immunospecifically binds to any species of CD123, B7-H3, qpA33 or 5T4 protein; and
(2) (b) (ii) an epitope-binding domain that immunospecifically binds to any species of any cell surface molecule of any effector cell.
The claims are construed as comprising VH/VL epitope binding domains for each of the (1) and (2) compositions that are cross-reactive for their binding amongst the species of those antigens defined by name and amongst the genus of proteins that are undefined. The specification does not support the genus of epitope binding domains that are cross-reactive amongst any particular recited protein much less amongst those that fall within the general class. The examiner’s search of the specification for each of the limitations does not identify literal support for these limitations. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)



Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643